Citation Nr: 1134045	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-35 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served in the Louisiana Army National Guard from April 11, 1976, to February 1, 1982, with verified active duty for training (ACDUTRA) from April 11, 1976 to August 28, 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the appellant's claims of entitlement to service connection for right ear hearing loss and degenerative disc disease of the lumbar spine.  The appellant submitted a notice of disagreement with this determination in June 2007, and timely perfected his appeal in November 2008.

The appellant was scheduled for a Board video conference hearing in February 2010, but he failed to report for this hearing and provided no explanation for his absence.  His hearing request is therefore deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

These issues came before the Board in February 2010, at which time they were remanded to the Appeals Management Center (AMC) for additional evidentiary development.

After obtaining additional service treatment records, the AMC issued a rating decision in July 2011, granting entitlement to service connection for degenerative disc disease of the lumbar spine and assigning a 10 percent disability rating.

The issue of entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.  The appellant will be notified if further action on his part is required.


FINDINGS OF FACT

1.  The appellant has a current diagnosis of right ear hearing loss for VA purposes.

2.  The preponderance of the evidence is against a finding that the appellant's right ear hearing loss is the result of a disease or injury incurred during military service.

CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by active duty service or during a period of ACDUTRA.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the appellant's claim, a letter dated in February 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 
The Board also concludes VA's duty to assist has been satisfied.  The Court has held that the VA has a statutory duty to assist a veteran in obtaining military records.  See Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  Despite numerous attempts by the RO, additional evidence regarding the appellant's military record was not located.  The RO made multiple requests to the Louisiana Adjutant General, the J1-PR Separated Records Center, and the Co. B. 528th Engineer Battalion records administrator, to obtain the appellant's service treatment records.  The RO's actions constitute a "reasonably exhaustive search" of all available options.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The RO has satisfied the duty to assist the appellant through its actions.  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In the present case, the Board finds that a VA examination is not necessary.  While there is evidence of a current right ear hearing loss disability, there is no indication that such disability is the result of an "in-service event, injury or disease," or that it could be the result of an in-service event.  As discussed in more detail below, the appellant's 1985 Army National Guard enlistment examination did not diagnose the appellant with right ear hearing loss for VA purposes, nor did the appellant himself contend that he suffered from this condition.  In fact, there is no indication the appellant suffered from right ear hearing loss until 2011.  The fact that the appellant did not complain of or receive treatment for right ear hearing loss in service, in addition to the fact that he was not diagnosed with right ear hearing loss until 2011, do not trigger VA's duty to provide him with a VA examination.  See McLendon, supra.

Additionally, the Board finds there has been substantial compliance with its February 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC contacted the Louisiana Adjutant General to verify the appellant's service dates.  The AMC later issued a supplemental statement of the case in July 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The appellant contends that he currently suffers from right ear hearing loss as a result of his time in military service.  The Board disagrees.


Governing Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury, which was incurred in or aggravated by service.  See 38 C.F.R. § 3.303(d).  

Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  See 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training INACDUTRA.  See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002 & Supp. 2010).  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  See 38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  See 38 C.F.R. § 3.385 (2010).

When a medical professional determines that a current condition is related to an in-service event, then it necessarily follows that the current condition was incurred during service.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and in-service acoustical trauma, it follows that an injury was incurred during service); Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medial relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service).

Analysis

With respect to Hickson element (1), the medical evidence of record documents a diagnosis of "mild to severe conductive right ear hearing loss."  See VA Audiological Consultation, April 18, 2011.  Although the audiogram performed in conjunction with the April 2011 consultation is not of record, the Board will afford the appellant the full benefit of the doubt and assume that he currently suffers from right ear hearing loss for VA purposes.  Arguably, Hickson element (1), current disability, is satisfied.
Turning to crucial Hickson element (2), in-service incurrence of an injury or disease, the appellant contends that his current right ear hearing loss is the result of his training.  In April 1985, the Louisiana Army National Guard enlistment examination audiogram revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
30
30
LEFT
15
10
5
10
15

See Standard Form 88, Louisiana Army National Guard Enlistment Examination Report, April 17, 1985.  As noted above, under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater.  See 38 C.F.R. § 3.385 (2010).  Though there is evidence of some right ear hearing loss, the values reflected above do not meet the criteria for hearing loss for VA purposes.  There is no other evidence of record that indicates the appellant complained of or received treatment for right ear hearing loss.  Accordingly, Hickson element (2) has not been met.  

The earliest post-service medical evidence of hearing loss is dated in April 2011.  This is approximately 26 years after separation from service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no competent evidence to show that the appellant has hearing loss that is related to service.  

With regard to the argument that the appellant's hearing loss is related to exposure to loud noise while he was in service, review of the April 1985 National Guard enlistment examination reveals that the appellant himself specifically denied experiencing hearing loss at that time.  The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  See 38 C.F.R. § 3.159(a)(2).  

As such, the appellant can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the appellant's history of in-service hearing loss is not credible in light of both the lack of any in-service complaints of right ear hearing loss or post-service treatment of hearing loss until April 2011.

Accordingly, the appellant's recent unsupported statements concerning in-service hearing loss is at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during service or for approximately 26 years thereafter.  As such, the appellant's statements are lacking credibility and probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

With respect to Hickson element (3), nexus, the Board is aware of the holding in Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995), which noted that the Board has the fundamental authority to decide a claim in the alternative.  In the present case, there is no competent and credible evidence of record that establishes a causal relationship between the appellant's currently diagnosed right ear hearing loss and his military service.  In the absence of in-service disease or injury, it would seem that such medical nexus opinion would be impossible.  Thus, Hickson element (3) has not been satisfied.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  In this case, for the reasons and bases discussed above, a reasonable doubt does not exist regarding the appellant's claim that his current right ear hearing loss is related to service.  There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

As noted above, the AMC granted entitlement to service connection for degenerative disc disease of the lumbar spine in July 2011.  Correspondence received from the appellant later in July 2011, expressed disagreement with the assignment of the 10 percent disability rating.  Since the filing of a notice of disagreement initiates appellate review, the claim must be remanded for the preparation of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

The RO/AMC must prepare of a statement of the case with respect to the issue of entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  The AMC/RO must notify the appellant that to vest the Board with jurisdiction over this issue, a timely substantive appeal to an adverse statement of the case must be filed in accordance with the requirements outlined in 38 C.F.R. § 20.202.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


